UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended ……………September 30, 2012 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-28304 PROVIDENT FINANCIAL HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 33-0704889 (State or other jurisdiction of (I.R.S.Employer incorporation or organization) Identification No.) 3756 Central Avenue, Riverside, California 92506 (Address of principal executive offices and zip code) (951) 686-6060 (Registrant’s telephone number, including area code) . (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesX.No. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesX. No. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer [ X ] Non-accelerated filer []Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes .NoX. APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Title of class: As of November 1, 2012 Common stock, $ 0.01 par value, per share 10,690,585 shares PROVIDENT FINANCIAL HOLDINGS, INC. Table of Contents PART 1- FINANCIAL INFORMATION ITEM 1- Financial Statements.The Unaudited Interim Condensed Consolidated Financial Statements of Provident Financial Holdings, Inc. filed as a part of the report are as follows: Page Condensed Consolidated Statements of Financial Condition as of September 30, 2012 and June 30, 2012 1 Condensed Consolidated Statements of Operations for the Quarters Ended September 30, 2012 and 2011 2 Condensed Consolidated Statements of Comprehensive Income for the Quarters Ended September 30, 2012 and 2011 3 Condensed Consolidated Statements of Stockholders’ Equity for the Quarters Ended September 30, 2012 and 2011 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended September 30, 2012 and 2011 5 Notes to Unaudited Interim Condensed Consolidated Financial Statements 6 ITEM 2- Management’s Discussion and Analysis of Financial Condition and Results of Operations: General 30 Safe-Harbor Statement 31 Critical Accounting Policies 32 Executive Summary and Operating Strategy 34 Off-Balance Sheet Financing Arrangements and Contractual Obligations 35 Comparison of Financial Condition at September 30, 2012 and June 30, 2012 36 Comparison of Operating Results for the Quarters Ended September 30, 2012 and 2011 37 Asset Quality 43 Loan Volume Activities 51 Liquidity and Capital Resources 52 Commitments and Derivative Financial Instruments 53 Supplemental Information 53 ITEM 3- Quantitative and Qualitative Disclosures about Market Risk 54 ITEM 4- Controls and Procedures 55 PART II- OTHER INFORMATION ITEM 1- Legal Proceedings 56 ITEM 1A - Risk Factors 56 ITEM 2- Unregistered Sales of Equity Securities and Use of Proceeds 57 ITEM 3- Defaults Upon Senior Securities 57 ITEM 4- Mine Safety Disclosures 57 ITEM 5- Other Information 57 ITEM 6- Exhibits 57 SIGNATURES 59 PROVIDENT FINANCIAL HOLDINGS, INC. Condensed Consolidated Statements of Financial Condition (Unaudited) In Thousands, Except Share Information September 30, June 30, Assets Cash and cash equivalents $ $ Investment securities – available for sale, at fair value Loans held for investment, net of allowance for loan losses of $20,118 and $21,483, respectively Loans held for sale, at fair value Accrued interest receivable Real estate owned, net Federal Home Loan Bank (“FHLB”) – San Francisco stock Premises and equipment, net Prepaid expenses and other assets Total assets $ $ Liabilities and Stockholders’ Equity Liabilities: Non interest-bearing deposits $ $ Interest-bearing deposits Total deposits Borrowings Accounts payable, accrued interest and other liabilities Total liabilities Commitments and Contingencies Stockholders’ equity: Preferred stock, $.01 par value (2,000,000 shares authorized; none issued and outstanding) - - Common stock, $.01 par value (40,000,000 shares authorized; 17,647,865 and 17,619,865 shares issued; 10,690,585 and 10,856,027 shares outstanding, respectively) Additional paid-in capital Retained earnings Treasury stock at cost (6,957,280 and 6,763,838 shares, respectively) (101,904 ) (99,343 ) Accumulated other comprehensive income, net of tax Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 1 PROVIDENT FINANCIAL HOLDINGS, INC. Condensed Consolidated Statements of Operations (Unaudited) In Thousands, Except Per Share Information Quarter Ended September 30, September 30, Interest income: Loans receivable, net $ $ Investment securities FHLB – San Francisco stock 27 18 Interest-earning deposits 73 97 Total interest income Interest expense: Checking and money market deposits 98 Savings deposits Time deposits Borrowings Total interest expense Net interest income, before provision for loan losses Provision for loan losses Net interest income, after provision for loan losses Non-interest income: Loan servicing and other fees Gain on sale of loans, net Deposit account fees Gain on sale and operations of real estate owned acquired in the settlement of loans, net 73 32 Card and processing fees Other Total non-interest income Non-interest expense: Salaries and employee benefits Premises and occupancy Equipment Professional expenses Sales and marketing expenses Deposit insurance premiums and regulatory assessments Other Total non-interest expense Income before income taxes Provision for income taxes Net income $ $ Basic earnings per share $ $ Diluted earnings per share $ $ Cash dividends per share $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 PROVIDENT FINANCIAL HOLDINGS, INC. Condensed Consolidated Statements of Comprehensive Income (Loss) (Unaudited) In Thousands For the Quarters Ended September 30, 2012 and 2011 For the Quarters Ended September 30, Net income $ $ Change in unrealized holding loss on securities available for sale (2 ) (74 ) Reclassification of (gains) losses to net income - - Other comprehensive loss, before tax (2 ) (74 ) Income tax benefit 1 31 Other comprehensive loss (1 ) (43 ) Total comprehensive income $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 PROVIDENT FINANCIAL HOLDINGS, INC. Condensed Consolidated Statements of Stockholders' Equity (Unaudited) In Thousands, Except Share Information For the Quarters Ended September 30, 2012 and 2011 Common Stock Additional Paid-In Retained Treasury Accumulated Other Comprehensive Income, Shares Amount Capital Earnings Stock Net of Tax Total Balance at July 1, 2012 $ $ $ $
